DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on January 8, 2021.
The Applicant’s amendments to Claim 1 regarding the degree of interest and the cancelation of Claims 3 and 10 have been acknowledged and are persuasive, therefore the 35 USC § 112(a) and the 35 USC § 112(b) rejections have been withdrawn.
The applicant’s amendments to claims 1, 2, 8, and 15 have been acknowledged and have necessitated the new grounds of rejection set forth in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 20170000448 A1), and further in view of Yang et al. (US 20170164911 A1).
Regarding Claim 1, Hefetz et al. hereinafter Hefetz discloses A system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) comprising:
a nuclear imaging scanner (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) to acquire nuclear imaging scan data of a body (Para [0002] – “The NM images primarily show physiological function of, for example, the patient or a portion of the patient being imaged.”);
a computed tomography scanner to acquire computed tomography scan data of the body (Para [0078] – “In some embodiments, a multi-modality imaging system may be provided, for example, to 
a processing system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) to:
identify locations of one or more internal volumes of the body based on the nuclear imaging scan data (Para [0032] – “a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, the determination is based off of the uptake therefore it is based on the nuclear imaging scan data), each of the identified one or more locations associated with radioactivity greater than a threshold level (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”);
determine a scanning speed associated with each of a plurality of scanning coordinates (Para [0034] – “detector unit 300 may be swept at a first speed over the initial portion 402 starting from the initial position 401. However, at 404, where the first boundary of the acquisition range begins, the detector unit 300 may be swept at a second speed that is slower than the first speed.”), based at least in part on the locations of the one or more internal volumes and the classification associated with each of the one or more of the internal volumes (Para [0032] – “The locations of the first boundary 315 and the second boundary 316 may be determined, for example, using uptake information acquired as the detector 300 sweeps over at least a portion of the sweep range 309. For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, therefore the region of interest is the location of the internal volume and the term “region of interest” shows that there is a classification of a level of interest); and
control the nuclear imaging scanner to scan the body based on the plurality of scanning speeds and associated scanning coordinates (Fig.7 show that the imaging information acquired by the nuclear imaging scanner is based on the scan speeds and the scanning coordinates).
Conversely Hefetz does not teach input the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine a classification associated with each of the one or more internal volumes based at least in part on the associated radioactivity.
However Yang et al. hereinafter Yang discloses input the nuclear imaging scan data and the computed tomography scan data to a volume classifier (Para [0032] – “Reference is made below to a combined PET-MR or PET-CT system for illustration purposes. Embodiments of the present invention may however generally be used for all forms of hybrid modalities or associated measuring methods.”, therefore PET-CT may be used for the system, Para [0093] – “It should be noted that if the localizer images are acquired using a multi-modality imaging system, a feature space in each of the acquired localizer images may be standardized in order to match data in the multi-modal space… In general, the localizer images may be processed, such as using suitable image segmentation or other decomposition methods to identify specific patient anatomy, which may then be used to identify one or more is landmark positions.”, Para [0178] – “The program may be stored on a computer readable medium and is adapted to perform any one of the aforementioned methods when run on a computer device”, therefore PET and CT images from the multi-modality imaging system would be input into the computer device [volume classifier] preforming the process of identifying positions to classify as landmark positions) to determine a classification associated with each of the one or more internal volumes based at least in part on the associated radioactivity (Para [0093] – “The feature may also be a region in the localizer image with maximum gray level. Using the calibration and/or localizer images, one or more landmark positions in the images may be determined”, therefore the classification of positions being landmark positions is based on the gray levels [associated radioactivity]).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of nuclear image data and CT scan data of Yang to achieve the same results. One would have motivation to combine because “one or more landmark positions in the images may be determined.” (Para [0093]).
Regarding Claim 2, Hefetz and Yang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hefetz does not teach the nuclear imaging scanner to perform a scout scan to acquire the nuclear imaging scan data of the body.
However Yang discloses the nuclear imaging scanner to perform a scout scan to acquire the nuclear imaging scan data of the body (Para [0005] – “For instance, a scout image may be used to locate a potential malign area of the patient”, Para [0008] – “The nuclear medicine imagining system may further be a hybrid imaging system. For example, a PET-MR system, or a PET-CT system, or a SPECT-MR system, or a SPECT-CT system. The scout image may be a PET image”, therefore a nuclear scout image may be taken using a PET scanner to identify a region of interest which is related to a photon count exceeding a threshold as taught by Hefetz).
Hefetz and Yang are both analogous arts considering they are both in the field of nuclear imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the nuclear scout imaging of Yang to achieve the same results. One would have motivation to combine because it “shooting of a scout image tends to be rather quick, thereby reducing the dose and exposure the patient is subjected to, and allowing the doctor to examine the target more closely.” (Para [0005]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hefetz et al. (US 20170000448 A1), Yang et al. (US 20170164911 A1), and further in view of Sadik et al. NPL 2009 “Improved Classifications of Planar WholeBody Bone Scans Using a Computer-Assisted Diagnosis System: A Multicenter, MultipleReader, Multiple-Case Study”
Regarding Claim 8, Hefetz discloses a method (Title) comprising:
acquiring nuclear imaging scan data of the body (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified”, Para [0002] – “The NM images primarily show physiological function of, for example, the patient or a portion of the patient being imaged.”),
acquiring computed tomography scan data of the body (Para [0078] – “In some embodiments, a multi-modality imaging system may be provided, for example, to allow performing NM or SPECT imaging, as well as x-ray CT imaging, which may include a dual-modality or gantry design as described in more detail herein.”),
identifying locations of one or more internal volumes of the body based on the nuclear imaging scan data (Para [0032] – “a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue), each of the identified one or more locations associated with radioactivity greater than a threshold level (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”);
determining a scanning speed associated with each of a plurality of scanning coordinates (Para [0034] – “detector unit 300 may be swept at a first speed over the initial portion 402 starting from the initial position 401. However, at 404, where the first boundary of the acquisition range begins, the detector unit 300 may be swept at a second speed that is slower than the first speed.”), based at least in part on the locations of the one or more internal volumes and the classification of each of the one or more of the internal volumes (Para [0032] – “The locations of the first boundary 315 and the second boundary 316 may be determined, for example, using uptake information acquired as the detector 300 sweeps over at least a portion of the sweep range 309. For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, therefore the region of interest is the location of the internal volume and the term “region of interest” shows that there is a degree of interest); and
controlling a nuclear imaging scanner to scan the body over each of the scanning coordinates at the associated scanning speed (Fig.7 show that the imaging information acquired by the nuclear imaging scanner is based on the scan speeds and the scanning coordinates).
Conversely Hefetz does not teach inputting the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine a classification associated with each of the one or more internal volumes based at least in part on the associated radioactivity, at least two of the internal volumes classified into different classifications.
However Yang et al. hereinafter Yang discloses input the nuclear imaging scan data and the computed tomography scan data to a volume classifier (Para [0032] – “Reference is made below to a combined PET-MR or PET-CT system for illustration purposes. Embodiments of the present invention may however generally be used for all forms of hybrid modalities or associated measuring methods.”, therefore PET-CT may be used for the system, Para [0093] – “It should be noted that if the localizer images are acquired using a multi-modality imaging system, a feature space in each of the acquired localizer images may be standardized in order to match data in the multi-modal space… In general, the localizer images may be processed, such as using suitable image segmentation or other decomposition methods to identify specific patient anatomy, which may then be used to identify one or more is to determine a classification associated with each of the one or more internal volumes based at least in part on the associated radioactivity (Para [0093] – “The feature may also be a region in the localizer image with maximum gray level. Using the calibration and/or localizer images, one or more landmark positions in the images may be determined”, therefore the classification of positions being landmark positions is based on the gray levels [associated radioactivity]).
Hefetz and Yang are both analogous arts considering they are both in the field of nuclear imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of nuclear image data and CT scan data of Yang to achieve the same results. One would have motivation to combine because “one or more landmark positions in the images may be determined.” (Para [0093]).
Conversely Hefetz and Yang do not teach at least two of the internal volumes classified into different classifications.
However Sadik et al hereinafter Sadik at least two of the internal volumes classified into different classifications (Pg. 369 right column 4th paragraph – “hot spots classified as possible metastases were shown in red, and hot spots classified as benign (e.g., degenerative changes, fractures, and symmetric hot spots) appeared in blue; the bladder was shown in yellow (Fig. 1)”, Pg. 372 Fig.1 description – “Multiple focal increases in pathologic radiotracer uptake can be visualized.” Therefore the classification is based on the level of uptake, as shown in Fig. 1 the classification is based is also based on ;
Hefetz and Sadik are both analogous arts considering they are both in the field of nuclear imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of internal volumes of Sadik to achieve the same results. One would have motivation to combine because it “improved physicians’ sensitivity in detecting metastases and reduced interobserver variation” (Pg. 368 left column conclusion).
Regarding Claim 15, Hefetz discloses A system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) comprising:
a positron emission tomography scanner to acquire nuclear imaging data (Para [0025] – “The detector may be configured for use with, for example, nuclear medicine (NM) imaging systems, positron emission tomography (PET) imaging systems, and/or single photon emission computed tomography (SPECT) imaging systems.”) to determine one or more locations within a body based on the nuclear imaging data (Para [0032] – “a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”), the one or more locations associated with radioactivity greater than a threshold level (Para [0032] – “For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”);
a computed tomography scanner to acquire computed tomography scan data of the body (Para [0078] – “In some embodiments, a multi-modality imaging system may be provided, for example, to ; and
a processing system (Abstract – “A nuclear medicine (NM) multi-head imaging system is provided that includes a gantry, plural detector units, and at least one processor”) to:
determine a scanning speed associated with each of a plurality of scanning coordinates (Para [0034] – “detector unit 300 may be swept at a first speed over the initial portion 402 starting from the initial position 401. However, at 404, where the first boundary of the acquisition range begins, the detector unit 300 may be swept at a second speed that is slower than the first speed.”), based at least in part on the locations and the classification of each of the locations (Para [0032] – “The locations of the first boundary 315 and the second boundary 316 may be determined, for example, using uptake information acquired as the detector 300 sweeps over at least a portion of the sweep range 309. For example, when a photon count exceeds a predetermined threshold (or predetermined rate of change), a boundary of the region of interest 302 (for which the uptake is higher than surrounding tissue) may be determined or identified.”, therefore the region of interest is the location of the internal volume and the term “region of interest” shows that there is a degree of interest); and
control the positron emission tomography scanner to scan the body over each of the scanning coordinates at the associated scanning speed (Fig.7 shows that the imaging information acquired by the nuclear imaging scanner is based on the scan speeds and the scanning coordinates).
Conversely Hefetz does not teach inputting the nuclear imaging scan data and the computed tomography scan data to a volume classifier to determine a classification associated with each of the one or more locations based at least in part on the associated radioactivity, at least two of the internal volumes classified into different classifications.
However Yang et al. hereinafter Yang discloses input the nuclear imaging scan data and the computed tomography scan data to a volume classifier (Para [0032] – “Reference is made below to a to determine a classification associated with each of the one or more locations based at least in part on the associated radioactivity (Para [0093] – “The feature may also be a region in the localizer image with maximum gray level. Using the calibration and/or localizer images, one or more landmark positions in the images may be determined”, therefore the classification of positions being landmark positions is based on the gray levels [associated radioactivity]).
Hefetz and Yang are both analogous arts considering they are both in the field of nuclear imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of nuclear image data and CT scan data of Yang to achieve the same results. One would have motivation to combine because “one or more landmark positions in the images may be determined.” (Para [0093]).
Conversely Hefetz and Yang do not teach at least two of the internal volumes classified into different classifications.
at least two of the locations classified into different classifications (Pg. 369 right column 4th paragraph – “hot spots classified as possible metastases were shown in red, and hot spots classified as benign (e.g., degenerative changes, fractures, and symmetric hot spots) appeared in blue; the bladder was shown in yellow (Fig. 1), Pg. 372 Fig.1 description – “Multiple focal increases in pathologic radiotracer uptake can be visualized.” Therefore the classification is based on the level of uptake, as shown in Fig. 1 the classification is based is also based on a grey level where radiotracer uptake is visualized therefore the gray level indicating the level of uptake);
Hefetz and Sadik are both analogous arts considering they are both in the field of nuclear imaging.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hefetz to incorporate the classification of internal volumes of Sadik to achieve the same results. One would have motivation to combine because it “improved physicians’ sensitivity in detecting metastases and reduced interobserver variation” (Pg. 368 left column conclusion).
Response to Arguments
Applicant’s arguments, see pages 10-11, filed January 8, 2021, with respect to the 35 U.S.C. §102 rejection pertaining to Claim 1 has been fully considered and is persuasive, therefore the 35 U.S.C. §102 has been withdrawn. However based on the amendment made to Claim 1 a new grounds of rejection has been made under 35 U.S.C. §103 in view of Yang et al.
Applicant’s arguments, see pages 10-11, filed January 8, 2021, with respect to Claim 3 has been fully considered.  Applicant interpreted the non-final rejection as an argument of Hefetz disclosing “any determination which is based on the nuclear imaging data is also "based on" the CT-acquired images used for positioning”.  However the examiner only stated based on the interpretation of Para [0078] of Hefetz that the positioning is related to a region of interest determined by image information such as 
Applicant’s arguments, see page 12, filed January 8, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 8 has been fully considered. Applicant’s arguments regarding Hefetz are persuasive however Applicant further argues Yang et al. and Sadik et al. are not seen to remedy the foregoing deficiencies of Hefetz et al. however Yang et al. discloses a volume classifier using multi-modality imaging as cited above.  Therefore based on the amendment made to Claim 8 a new grounds of rejection has been made under 35 U.S.C. §103 in view of Yang et al.
Applicant’s arguments, see pages 12-13, filed January 8, 2021, with respect to the 35 U.S.C. §103 rejection pertaining to Claim 15 has been fully considered and is persuasive. However based on the amendment made to Claim 1 a new grounds of rejection has been made under 35 U.S.C. §103 in view of Yang et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140321723 A1 – Orcutt et al. discloses measuring of uptake in PET images, classifying a tumor within an image, and segmenting the tumor by creating a region of interest.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on 571-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./Examiner, Art Unit 3793 

/SERKAN AKAR/Primary Examiner, Art Unit 3793